Citation Nr: 1750279	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  14-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD) with depression prior to January 12, 2016.

2. Entitlement to an increased initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD) with depression from January 12, 2016 forward. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1966 to September 1969 with service in Vietnam.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

During the course of the appeal the RO granted an additional increased rating of 50 percent for the Veteran's service-connected PTSD and depression, effective January 12, 2016. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board remanded the case for further development in June 2015.  The case has since been returned to the Board for appellate review.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case was previously before the Board in June 2015. Regretfully, another remand is warranted to comply with the June 2015 remand directives. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

The June 2015 remand directed the AOJ to contact the Veteran and ask him to identify all VA and non-VA care providers he had seen in relation to his psychiatric complaints. Specifically, treatment records indicated the Veteran continued to be seen at the Ventnor, New Jersey Vet Center. 

VA treatment records from VA outpatient center in Camden, New Jersey and the Philadelphia VAMC from August 2011 to May 2016 have been associated with the claims file. However, these treatment records note the Veteran continues to undergo treatment at the Ventnor Vet Center. The remand directed the AOJ to notify the Veteran and direct him to complete VA form 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs), and then VA was to take any appropriate action to contact the identified providers and request outstanding records. The Veteran was sent correspondence in November 2015 directing he identify and authorize for release all VA and non-VA treatment providers to include the Ventnor Vet Center. This November 24, 2015 correspondence was sent to a P.O. Box in Moorestown, New Jersey. However, VA treatment records and correspondence from the Veteran note he moved in November 2015 and the P.O. Box was no longer his address of record. The RO should resend this correspondence to the Veteran's updated address in Marlton, New Jersey.  If these documents are not returned by the postal service as undeliverable then the RO should proceed with adjudication. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran another copy of the November 24, 2015 correspondence relevant to his identification and authorize for release of VA and non-VA treatment records, specifically as to the Ventnor, New Jersey Vet Center treatment records, to the most recent address of record in VBMS in Marlton, New Jersey. 

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




